EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dr. E. Kate Berezutskaya on 10/19/2021.

The application has been amended as follows: 

Replace claim 1 as follow:
“An exterior sheathing panel with an exterior facing surface and comprising a gypsum core, the gypsum core being overlaid with a fibrous mat, the fibrous mat being overlaid on the exterior facing surface with an integrated air and water barrier membrane, wherein the integrated air and water barrier membrane reduces water penetration through the exterior sheathing panel and wherein the integrated air and water barrier membrane is water vapor permeable, and wherein the integrated air and water barrier membrane comprises:
polyacrylate, acrylic styrene co-polymer, styrene-butadiene co-polymer or any combination thereof;
dispersant;
defoamer;
pigment;
calcium carbonate;
thickener;
wetting and leveling agent; and
cross-linker; and 
wherein the air and water barrier membrane comprises ingredients (a) through (h) in the following amounts: 30 to 70 wt% the polyacrylate, the acrylic styrene co-polymer, the styrene-butadiene co-polymer or any combination thereof; 0.1 to 5 wt% the dispersant; 0.1 to 5 wt% the defoamer; 0.1 to 10 wt% the pigment; 20 to 50 wt% the calcium carbonate; 0.1 to 5 wt% the thickener; 0.1 to 5 wt% the wetting and leveling agent; and 0.1 to 5 wt% the cross-linker.”

Replace claim 8 as follow:
“The exterior sheathing panel of claim 1, wherein the wetting and leveling agent comprises one or more of the following: sulfosuccinate, polyether modified siloxane, urea modified polyurethane, and modified urea ammonium salt of an acrylate copolymer.”

Replace claim 9 as follow:
“The exterior sheathing panel of claim 1, wherein the cross linker comprises one or more of the following: zinc oxide, zinc metal ions, stabilized ammonium zirconium carbonate containing anionic hydroxylated zirconium polymers, and epoxy functional silane.”

Cancel claim 17.

Reasons for Allowance

Claims 1-16 are allowed.
The present claims are allowable over the “closest” prior art Boisvert et al. (EP 1980540).
The following is an examiner’s statement of reasons for allowance:
The present claims are drawn to an exterior sheathing panel with an exterior facing surface and comprising a gypsum core, the gypsum core being overlaid with a fibrous mat, the fibrous mat being overlaid on the exterior facing surface with an integrated air and water barrier membrane, wherein the integrated air and water barrier membrane reduces water penetration through the exterior sheathing panel and wherein the integrated air and water barrier membrane is water vapor permeable, and wherein the integrated air and water barrier membrane comprises 30 to 70 wt% of polyacrylate, acrylic styrene co-polymer, styrene-butadiene co-polymer or any combination thereof; 0.1 to 5 wt% dispersant; 0.1 to 5 wt% defoamer; 0.1 to 10 wt% pigment; 20 to 50 wt% calcium carbonate; 0.1 to 5 wt% thickener; 0.1 to 5 wt% wetting and leveling agent; and 0.1 to 5 wt% cross-linker.
Boisvert discloses gypsum board comprising gypsum core, backing sheet made of fibers and a coating comprising styrene butadiene latex, calcium carbonate, dispersant, defoamer, pigment and cross-linker. However, Boisvert does not disclose the same amounts of styrene butadiene latex, calcium 
Therefore, the present claims are passed to allow.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SAMIR SHAH/Primary Examiner, Art Unit 1787